Exhibit 10.1
ASSET PURCHASE AGREEMENT
     This Asset Purchase Agreement (the “Agreement”) shall be effective as of
December 17 2009 (the “Effective Date”), by and between Famous Dave’s of
America, Inc., a Minnesota corporation, or its designee (“Purchaser”), and North
Country BBQ Ventures, Inc., a Delaware corporation (“NC BBQ”), North Country BBQ
Ventures (Smithtown), LLC, a Delaware limited liability company (“Smithtown”),
North Country BBQ Ventures (Westbury), LLC, a Delaware limited liability company
(“Westbury”), North Country BBQ Ventures (Mountainside), LLC, a Delaware limited
liability company (“Mountainside”), North Country BBQ Ventures (Brick), LLC, a
Delaware limited liability company (“Brick”), North Country B.B.Q. Ventures
(Hamilton), LLC, a Delaware limited liability company (“Hamilton”), North
Country BBQ Ventures (New Brunswick), LLC, a Delaware limited liability company
(“New Brunswick”), North Country BBQ Ventures (Manchester), LLC, a Delaware
limited liability company (“Manchester”), North Country BBQ Ventures
(Woodbridge), LLC, a Delaware limited liability company (“Metuchen”), North
Country BBQ Ventures (Hillsborough), LLC, a Delaware limited liability company
(“Hillsborough”) (NC BBQ, Smithtown, Westbury, Mountainside, Brick, Hamilton,
New Brunswick, Manchester, Metuchen and Hillsborough are hereinafter each
referred to individually as a “Seller” and collectively as the “Sellers”).
RECITALS
     A. Sellers conduct the business of the ownership and operation of nine
restaurants that utilize the “Famous Dave’s” system and trademarks at the
locations identified below (each referred to individually as a “Restaurant” and
collectively as the “Restaurants”; the operation of the Restaurants, excluding
the operation of any Excluded Restaurant (as defined below), is referred to
herein as the “Business”). In connection with the Business, Purchaser and each
of the Sellers identified below are parties to those certain Franchise
Agreements of various dates identified below (as amended from time to time, each
referred to individually as a “Franchise Agreement” and collectively as the
“Franchise Agreements”):

          Restaurant Location   Party to Agreement   Date of Agreement
 
       
720 Smithtown Bypass, Smithtown, New York
  Smithtown   June 17, 2004
 
       
1050 Corporate Drive, Westbury, New York
  Westbury   December 17, 2004
 
       
1443 Route 22 East, Mountainside, New Jersey
  Mountainside   August 16, 2001
 
       
950 Cedar Bridge Avenue, Brick Township, New Jersey
  Brick   November 20, 2002
 
       
4215 Black Horse Pike, Hamilton (Mays Landing), New Jersey
  Hamilton   October 10, 2003
 
       
23 U.S. Highway, Route 1 South, New Brunswick, New Jersey
  New Brunswick   October 10, 2003
 
       
1707 S. Willow Street, Manchester, New Hampshire
  Manchester   June 24, 2004
 
       
53 Lafayette Avenue, Metuchen, New Jersey
  Metuchen   June 29, 2006
 
       
315 Route 206, Hillsborough, New Jersey
  Hillsborough   November 20, 2002

     B. On or about December 18, 2009, each of the Sellers intends to file a
voluntary petition for relief under chapter 11 of title 11 of the United States
Code (the “Bankruptcy Code”) in the United States Bankruptcy Court, District of
New Jersey (the “Bankruptcy Court”). Sellers will seek to have their chapter 11
cases (the “Bankruptcy Cases”) jointly administered under NC BBQ’s bankruptcy
case for administrative purposes only. After filing the Bankruptcy Cases,
Sellers shall continue to operate the

1



--------------------------------------------------------------------------------



 



Businesses and manage their properties as debtors in possession pursuant to
sections 1107(a) and 1108 of the Bankruptcy Code.
     C. Sellers desire to sell, and Purchaser desires to purchase, substantially
all of the assets of Sellers used in the operation of the Restaurants in
accordance with the terms and subject to the conditions set forth herein.
AGREEMENT
     Now, Therefore, in consideration of the foregoing premises which are hereby
incorporated by reference and made a part of this Agreement, the mutual
covenants and conditions contained herein, and for other consideration the
receipt and legal sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:
Article 1
Definitions
     In addition to capitalized terms otherwise defined herein, the following
terms shall have the meanings specified below.
     “Assigned Contracts” means the Contracts listed on Schedule 2.1(b) to be
assumed by Sellers and assigned to Purchaser or its designee under Section 365
of the Bankruptcy Code, as such schedule may be amended from time to time prior
to the Closing Date pursuant to Section 2.5.
     “Assignment and Assumption Agreement” means the Assignment and Assumption
Agreement in substantially the form attached hereto as Exhibit B.
     “Assumed Liabilities” has the meaning set forth in Section 2.4.
     “Avoidance Claims” means any and all claims or causes of action under
Chapter 5 of the Bankruptcy Code.
     “Auction” means the auction contemplated by the Sale Procedures Order.
     “Bankruptcy Cases” has the meaning set forth in the Recitals.
     “Bankruptcy Code” has the meaning set forth in the Recitals.
     “Bankruptcy Court” has the meaning set forth in the Recitals.
     “Bill of Sale” means the Bill of Sale in substantially the form attached
hereto as Exhibit A.
     “Books and Records” means the books and records held for use in the conduct
of the Business including, but not limited to, all personnel records, but
excluding Sellers’ corporate records and any documents not related to any of the
Purchased Assets.
     “Break-Up Fee” means an amount equal to $150,000, which shall, subject to
Bankruptcy Court approval, be paid out of the proceeds of a sale of the
Purchased Assets to a Person other than Purchaser as an allowed administrative
claim in the Bankruptcy Cases, pursuant to Sections 503(b) and 507(a)(2) of the
Bankruptcy Code; provided, however, that the amount of the Break-Up Fee shall be
$250,000 in the event that (i) Purchaser is not the approved purchaser of the
Purchased Assets as a result of being outbid

2



--------------------------------------------------------------------------------



 



at the Auction, and (ii) the Franchise Agreements for the Restaurants (excluding
any Franchise Agreement for an Excluded Restaurant) are not assumed by Sellers
and assigned to such winning bidder at the Auction.
     “Business” has the meaning set forth in the Recitals.
     “Business Day” means any day of the year on which national banking
institutions in the State of New Jersey are open to the public for conducting
business and are not required or authorized to close.
     “Closing” has the meaning set forth in Section 4.1.
     “Closing Date” has the meaning set forth in Section 4.1.
     “Closing Deadline” has the meaning set forth in Section 4.4.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Competing Agreement” has the meaning set forth in Section 7.3.
     “Contemplated Transactions” has the meaning set forth in Section 4.1.
     “Contract” means any agreement, contract obligation, promise, or
undertaking, whether written or oral, to which any Seller is a party or
otherwise bound.
     “Cure Amount” or “Cure Amounts” means, as to each Assigned Contract, the
amount required to be paid pursuant to Section 365(b) of the Bankruptcy Code in
connection with the assumption by Sellers of such Assigned Contract as reported
on a schedule to be filed with the Bankruptcy Court at least three (3) Business
Days prior to the hearing for the approval of the Sale Order, which schedule
shall be determined by the mutual agreement of the parties hereto and/or by
agreement of the contract counterparties, in all such cases as determined by
Final Order of the Bankruptcy Court.
     “Effective Date” has the meaning set forth in the preamble.
     “Encumbrance” means any lien, mortgage, pledge, security interest,
easement, encumbrance, third party interest, or other restriction or limitation
of any kind.
     “Environmental Law” has the meaning set forth in Section 5.15.
     “Excluded Assets” has the meaning set forth in Section 2.2.
     “Excluded Restaurant” has the meaning set forth in Article 9.
     “Final Order” means an order of the Bankruptcy Court which is not subject
to any stay of its effectiveness or motion for reargument or rehearing and
(i) as to which the time to appeal or petition for certiorari has expired and as
to which no timely appeal, or petition for certiorari shall then be pending; or
(ii) if a timely appeal or writ of certiorari thereof has been sought, the order
shall have been affirmed by the highest court to which such order was appealed,
or certiorari shall have been denied or reargument or rehearing on remand shall
have been denied or resulted in no modification of such order, and the time to
take any further appeal, petition for certiorari, or move for modification of
such order, or move for reargument or rehearing shall have expired.
     “Franchise Agreement” or “Franchise Agreements” has the meaning set forth
in the Recitals.

3



--------------------------------------------------------------------------------



 



     “Governmental Authority” means any federal, state or local government,
governmental authority, or regulatory or administrative authority or any court,
tribunal, or judicial body having jurisdiction.
     “Governmental Authorization” means any approval, consent, license, permit,
waiver, or other authorization issued or granted by or under the authority of
any Governmental Authority.
     “Law” means any federal, state, local, municipal, or foreign law,
ordinance, rule, regulation, statute or treaty.
     “Lease Amendment” has the meaning set forth in Section 8.3.
     “Order” means any award, writ, injunction, judgment, order, or decree
entered, issued, made or rendered by any Governmental Authority.
     “Organizational Documents” means (i) the articles or certificate of
incorporation and the bylaws of a corporation; (ii) the operating agreement or
limited liability company agreement and the articles of organization or
certificate of formation of a limited liability company; and (iii) any amendment
to any of the foregoing.
     “Person” means any individual, partnership, corporation, limited liability
company, joint stock company, joint venture, estate, trust, association,
unincorporated organization, Governmental Authority, or other entity.
     “Purchase Consideration” has the meaning set forth in Section 3.1.
     “Purchased Assets” has the meaning set forth in Section 2.1.
     “Purchaser” has the meaning set forth in the preamble.
     “Real Estate Lease” or “Real Estate Leases” means the lease agreements for
the real property on which the Restaurants are located.
     “Restaurant” or “Restaurants” has the meaning set forth in the Recitals.
     “Seller Employment Obligations” has the meaning set forth in Section 8.4.
     “Sale Order” has the meaning set forth in Section 7.5.
     “Sale Procedures Order” has the meaning set forth in Section 7.3.
     “Seller” or “Sellers” have the meaning set forth in the preamble.
     “Tax” or “Taxes” means (i) any federal, state, provincial, local, foreign
or other income, alternative, minimum, add-on minimum, accumulated earnings,
personal holding company, franchise, capital stock, net worth, capital, profits,
intangibles, windfall profits, gross receipts, value added, sales, use, goods
and services, excise, customs duties, transfer, conveyance, mortgage,
registration, stamp, documentary, recording, premium, severance, environmental
(including taxes under Section 59A of the Code), natural resources, real
property, personal property, ad valorem, intangibles, rent, occupancy, license,
occupational, employment, unemployment insurance, social security, disability,
workers’ compensation, payroll, health care, withholding, estimated, or other
similar tax, duty, levy, or other governmental charge or assessment or
deficiency thereof (including all interest and penalties thereon and

4



--------------------------------------------------------------------------------



 



additions thereto whether disputed or not) and (ii) any transferee liability in
respect of any items described in clause (i) above.
     “Transaction Documents” means any agreements, instruments, or documents
entered into, delivered or required to be delivered pursuant to this Agreement.
     “Transfer Taxes” has the meaning set forth in Section 8.5.
     “Treasury Regulations” means the regulations promulgated by the U.S.
Treasury Department pursuant to the Code.
Article 2
Purchase and Sale of Assets
     2.1 Purchased Assets. On the terms and conditions of this Agreement,
Sellers hereby agree to sell, transfer, convey and deliver to Purchaser, and
Purchaser hereby agrees to purchase from Sellers, on and as of the Closing Date,
all property and assets of Sellers, of every kind and description, real or
personal, tangible or intangible, used in the operation of the Business, not
including the Excluded Assets (the “Purchased Assets”). The Purchased Assets
shall include, without limitation, the following:
     (a) all furniture, fixtures, equipment, smallwares, machinery, computers,
point of sale hardware and software, décor items, memorabilia and other tangible
personal property used or held in the Business including, but not limited to,
all of the personal property described in Schedule 2.1(a);
     (b) all right, title and interest of Sellers in and to all Real Estate
Leases (excluding any Real Estate Lease for an Excluded Restaurant), all
Franchise Agreements (excluding any Franchise Agreement for an Excluded
Restaurant), and all other Assigned Contracts identified on Schedule 2.1(b);
     (c) all inventory, raw materials and supplies of the Business, wherever
located, including but not limited to all rights of Sellers as to all suppliers
associated with the Business, together with all uniforms, paper goods and
promotional items used by Sellers in the operation of the Business;
     (d) unlimited access to during reasonable business hours and Purchaser’s
ability to make copies of the Books and Records for up to six (6) months after
the Closing Date;
     (e) all rights of Sellers under any warranty or guarantee by any
manufacturer, supplier or other transferor of the Purchased Assets for the
Business;
     (f) all of the intangible rights and property used in Sellers’ conduct of
the Business, including without limitation, Sellers’ intellectual property
rights to technology, licenses, construction or plans, drawings, memos,
blueprints, and other work product of consultants or architects, telephone
numbers, telecopy numbers and e-mail addresses and listings relating to the
Business;
     (g) to the extent legally transferable, all permits, licenses and approvals
received from any governmental entity for the Business;

5



--------------------------------------------------------------------------------



 



     (h) all leasehold improvements, signage and prepaid deposits in the
possession of the applicable non-Seller counterparties for the Business;
     (i) all rights, claims and causes of action of Sellers against third
parties relative to the Purchased Assets and the proceeds thereof, excluding
Avoidance Claims, tort claims against Sellers’ current and former officers and
directors, rights, claims and causes of action relating to any Excluded
Restaurant, credit card payments that are in process and that originate from
sales occurring prior to and including the Closing Date, and claims giving rise
to Sellers’ rights of set off with respect to its creditors; and
     (j) any and all other properties, assets and rights of Sellers which are
used in Sellers’ conduct of the Business and are not expressly listed or
referred to in Section 2.2 below.
     Effective as of the Closing Date, Sellers will transfer the Purchased
Assets to Purchaser in accordance with this Agreement by delivering the
Transaction Documents together with all required consents of any and all third
parties, free and clear of all Taxes, Encumbrances or any other adverse claims
of any kind.
     2.2 Excluded Assets. The following property and assets of Sellers are
excluded from the sale to Purchaser (the “Excluded Assets”):
     (a) Sellers’ rights arising under this Agreement;
     (b) Sellers’ corporate records and any documents not related to any of the
Purchased Assets;
     (c) cash and any cash equivalents;
     (d) accounts receivable resulting from retail sales by Sellers in the
ordinary course of business prior to the Closing Date;
     (e) any Contracts not specifically identified on Schedule 2.1(b) or not
otherwise designated an Assigned Contract pursuant to the procedures described
herein;
     (f) all assets of Sellers (including without limitation assets of the
nature identified in Section 1.1) that are used exclusively in the operation of
a Restaurant that is or becomes an Excluded Restaurant;
     (g) rights, claims and causes of action relating to any Excluded
Restaurant, Avoidance Actions, tort claims against Sellers’ current and former
officers and directors, credit card payments that are in process and that
originate from sales occurring prior to and including the Closing Date, and
claims giving rise to Sellers’ rights of set off with respect to its creditors,
and
     (h) all assets of Sellers not related to the Business.
     2.3 Proration of Income and Expenses. To the extent assumed by Purchaser
and except as otherwise provided herein, all deposits, reserves, income and
expenses relating to the conduct of the business and operations of Sellers shall
be prorated between Purchaser and Sellers in accordance with generally accepted
accounting principles as of 11:59 p.m. prevailing Eastern time, on the date
immediately preceding the Closing Date. Such prorations shall include, without
limitation, all utility expenses, insurance premiums, amounts due or to become
due under all lease payments, real estate taxes (if any) and similar prepaid and
deferred items.

6



--------------------------------------------------------------------------------



 



     2.4 Assumed Liabilities. Except as otherwise provided herein, Purchaser
shall not and does not assume any liabilities or obligations of Sellers. Sellers
shall be solely liable for all Taxes, liabilities and obligations arising from
ownership of the Purchased Assets, operation of the Business and incidents and
occurrences prior to the Closing Date, whether or not reflected in Sellers’
books and records and whether or not such incidents or occurrences first became
known following the Closing Date. Purchaser shall be solely liable for all
Taxes, liabilities and obligations arising from ownership of the Purchased
Assets, operation of the Business and incidents and occurrences beginning on the
first day following the Closing Date and thereafter (the “Assumed Liabilities”).
In addition, if the Purchaser is anyone other than Famous Dave’s of America,
Inc. or its designee, such Purchaser shall also assume all liability associated
with any gift cards issued by Sellers that are outstanding on the Closing Date,
and such liability shall constitute part of the “Assumed Liabilities” for
purposes of this Agreement.
     2.5 Contract Matters.
     (a) From the date hereof through the date that is ten (10) Business Days
prior to the Closing Date, Purchaser shall have the right, by written notice to
Sellers, to either (i) designate any Contract not already so designated to be an
Assigned Contract or (ii) remove any Contract from Schedule 2.1(b).
Schedule 2.1(b) shall be amended to include or remove any Contract as an
Assigned Contract. Any Contract removed from Schedule 2.1(b) shall become an
Excluded Asset and shall not be an Assigned Contract for all purposes of this
Agreement and all liabilities and obligations under such Contract shall
constitute Excluded Liabilities for all purposes.
     (b) Sellers may in their sole and absolute discretion, subject to
applicable Law, assume, assign, or reject any Contract other than an Assigned
Contract at any time, provided, however, that in the event Sellers intend to do
so prior to the Closing Date, Sellers shall notify Purchaser of such intent and
Purchaser shall have two (2) Business Days to agree to treat said Contract as an
Assigned Contract. In the event Purchaser does not agree in writing to treat
said Contract as an Assigned Contract within said period, Sellers may assume,
assign, or reject such Contract in their sole and absolute discretion at any
time.
     (c) Except as otherwise provided in Section 3.1 below, on the Closing Date,
Sellers shall pay, from the Purchase Consideration, the appropriate Cure Amount
to each counterparty to an Assigned Contract.
     2.6 Assignment of Purchased Assets. To the maximum extent permitted by the
Bankruptcy Code, the Purchased Assets that constitute Assigned Contracts shall
be assumed and assigned to Purchaser pursuant to Section 365 of the Bankruptcy
Code as of the Closing Date or such other date as specified in the Sale Order or
in this Agreement, as applicable.
     2.7 Further Assurances. Sellers and Purchaser shall use commercially
reasonable efforts to take, or cause to be taken, all appropriate action,
including executing and delivering such documents and other papers, as may be
required to consummate the transactions contemplated by this Agreement;
provided, however, that nothing in this Section 2.7 shall prohibit any Seller
from ceasing operations or winding up its affairs following the Closing Date.
Article 3
Purchase Consideration
     3.1 Purchase Consideration. Subject to adjustment pursuant to Section 3.3
below, the aggregate consideration for the Purchased Assets shall be
$5,000,000.00 (the “Purchase Consideration”). The Purchase Consideration shall
be payable on the Closing Date as follows:

7



--------------------------------------------------------------------------------



 



     (a) The Cure Amount owing in connection with Sellers’ assumption and
assignment to Purchaser of the Franchise Agreements, excluding the Cure Amount
owing under the Franchise Agreement for any Excluded Restaurant, shall be
credited to and retained by Purchaser;
     (b) The Cure Amount owing in connection with Sellers’ assumption and
assignment to Purchaser of the Real Estate Leases, excluding the Cure Amount
owing under the Real Estate Lease for any Excluded Restaurant, shall be paid
directly to each landlord under the Real Estate Leases; and
     (c) Purchaser shall pay the balance of the Purchase Consideration (the
“Cash Consideration”) to Sellers or Sellers’ designee(s) pursuant to
instructions to be provided by Sellers to Purchaser on or prior to the Closing
Date, or otherwise in accordance with any Final Order entered by the Bankruptcy
Court.
     3.2 Disputed Cure Amounts. If, on the Closing Date, the Cure Amount
referred to in Section 3.1(a) or (b) is in dispute, Purchaser shall deposit the
maximum amount of the alleged Cure Amount into a segregated account pending the
entry of a Final Order by the Bankruptcy Court resolving such dispute. Within
five (5) Business Days following delivery by Sellers to Purchaser of a Final
Order from the Bankruptcy Court approving resolution of any dispute over the
actual or claimed Cure Amount, any amount deemed to be a Cure Amount shall be
credited to and retained by Purchaser or paid directly to each landlord in
accordance with Section 3.1(a) or (b), as applicable, and the balance shall be
paid to Sellers or Sellers’ designee(s) in cash pursuant to instructions to be
provided by Sellers to Purchaser.
     3.3 Adjustment to Purchase Consideration for Excluded Restaurants. If any
of the Real Estate Leases for the Restaurants located at (i) 1707 S. Willow
Street, Manchester, New Hampshire, (ii) 53 Lafayette Avenue, Metuchen, New
Jersey, or (iii) 315 Route 206, Hillsborough, New Jersey is not amended pursuant
to a Lease Amendment in satisfaction of the condition set forth in Section 9.5,
and Purchaser elects to declare that such Restaurant is an Excluded Restaurant,
then the Purchase Consideration shall be reduced by the amount corresponding to
such Restaurant as set forth below:

              Reduction to Restaurant   Purchase Consideration
 
       
1707 S. Willow Street, Manchester, New Hampshire
  $ 210,000.00  
53 Lafayette Avenue, Metuchen, New Jersey
  $ 240,000.00  
315 Route 206, Hillsborough, New Jersey
  $ 40,000.00  

     3.4 Allocation. On or before the Closing Date, the Purchase Consideration
shall be allocated for tax purposes among the Purchased Assets as set forth on
Schedule 3.4 attached hereto. Each party agrees that it will adopt and utilize
such allocation for purposes of completing and filing Form 8594 for Federal
income tax purposes and no party hereto will voluntarily take any position
inconsistent therewith upon examination of their respective Federal tax return,
in any claim, litigation or otherwise with respect to such tax return.
Article 4
Closing
     4.1 Closing. The closing (“Closing”) of the transactions contemplated by
this Agreement (the “Contemplated Transactions”) shall take place at such place,
date and time as the parties may mutually agree no later than three (3) Business
Days following the date on which the conditions set forth in Article 9 hereof
have been satisfied or waived (other than the conditions which by their nature
are to be satisfied at the Closing, but subject to the satisfaction or waiver of
such conditions). The date or time at

8



--------------------------------------------------------------------------------



 



which the Closing actually occurs is hereinafter referred to as the “Closing
Date”; provided, however, that for purposes of this Agreement, the Closing shall
be effective as of 12:01 a.m. on the first day following the Closing Date.
     4.2 Closing Deliveries. At the Closing, and subject to the terms and
conditions set forth in this Agreement, including without limitation the
satisfaction or (if permissible) waiver of the conditions set forth in Article 9
hereof, the parties agree to consummate the transactions described below:
     (a) Sellers shall deliver to Purchaser a certified copy of the Sale Order;
     (b) Sellers will assign and transfer to Purchaser good and valid title in
and to the Purchased Assets, free and clear of all Taxes and Encumbrances by
delivering to Purchaser a bill of sale in substantially the form attached as
Exhibit A (the “Bill of Sale”), and Purchaser will assume the Assumed
Liabilities by delivering to Sellers an assignment and assumption agreement in
substantially the form attached as Exhibit B (the “Assignment and Assumption
Agreement”);
     (c) Sellers shall deliver a certificate of an authorized officer attaching,
for each Seller, true and correct copies of all Organizational Documents and
resolutions of the directors authorizing the execution and delivery of the
Transaction Documents and the entering into and performance of the Contemplated
Transactions;
     (d) Sellers shall deliver such other assignments, certificates or
instruments as may reasonably be required by Purchaser to effectuate the
Contemplated Transactions and to convey to Purchaser all right, title and
interest in and to the Purchased Assets; and
     (e) Purchaser will pay the Cash Consideration to Sellers or Sellers’
designee(s) in accordance with Article 3.
     4.3 Transfer of Operations. Purchaser shall be entitled to immediate
possession of, and to exercise all rights arising under, the Purchased Assets
from and after the time that the Business opens for business at 12:01 a.m. on
the first day following the Closing Date, and operation of the Business shall
transfer at such time. Except as provided hereby, all profits, losses,
liabilities, claims, or injuries arising before such transfer shall be solely to
the benefit or the risk of Sellers. All such occurrences after transfer shall be
solely to the benefit or the risk of Purchaser. The risk of loss or damage by
fire, storm, flood, theft, or other casualty or cause shall be in all respects
upon Sellers prior to such transfer and upon Purchaser thereafter.
     4.4 Termination. This Agreement may be terminated as follows:
     (a) by mutual consent of Purchaser and Sellers;
     (b) automatically if Purchaser is not approved by the Bankruptcy Court as
the stalking horse purchaser of the Purchased Assets;
     (c) by either Sellers or Purchaser if Purchaser is not approved by the
Bankruptcy Court as the purchaser of the Purchased Assets as a result of being
outbid at the Auction; or
     (d) by Sellers or Purchaser, respectively, if, prior to the Closing, any
condition set forth herein for the benefit of Sellers or Purchaser,
respectively, that cannot be cured shall not have been timely satisfied or
waived by the party that it benefits; or

9



--------------------------------------------------------------------------------



 



     (e) by either Sellers or Purchaser if the Closing has not occurred on or
prior to February 28, 2010 (the “Closing Deadline”), for any reason other than
the delay or nonperformance of the party or parties seeking such termination;
provided, however, that the unavailability of or the scheduling of a later date
by the Bankruptcy Court shall extend the Closing Deadline; and provided,
further, that the Closing Deadline shall be extended to March 15, 2010, in the
event of any delay in the issuance of liquor licenses for the Business;
In the event of termination of this Agreement, each party will return to the
other all documents and materials obtained from the other in connection with the
Contemplated Transactions, and will not use and will keep confidential all
confidential information about the other party obtained pursuant to this
Agreement. Termination of this Agreement shall not in any way terminate, limit
or restrict the rights and remedies of the non-breaching party against the party
who has violated, breached or failed to satisfy any of the agreements,
covenants, representations, warranties, conditions or other provisions of this
Agreement prior to the termination hereof. Termination of this Agreement shall
terminate all obligations of the parties hereunder, except for the obligations
under this Section, Sections 7.6 (to the extent applicable), 8.1, 8.8, 10.5 and
Section 10.10, and such termination shall not constitute a waiver of any rights
of any agreement or covenant in this Agreement occurring prior to such
termination. Notwithstanding anything contained in this Section 4.4 or otherwise
provided herein, in the event Purchaser breaches its obligation to close, Seller
shall have all of its remedies at law and equity, including the right to seek
damages.
Article 5
Representations and Warranties of Sellers
     Sellers hereby represent and warrant to Purchaser, as of the Effective Date
and as of the Closing Date, as follows:
     5.1 Organization; Good Standing, Etc. NC BBQ is a corporation, and each of
the remaining Sellers is a limited liability company, in each case duly
organized, and each Seller is validly existing and in good standing under the
Laws of the State of Delaware, and, subject to any necessary approval of the
Bankruptcy Court, each has the requisite corporate or limited liability company
power and authority to carry on its business as it is now being conducted and as
it is proposed to be conducted after the transactions contemplated by this
Agreement.
     5.2 Business Activities; Subsidiaries. Sellers have performed all acts
necessary to operate the Business under applicable Law.
     5.3 Authority. Subject to entry of the Sale Order, the Transaction
Documents to which each Seller is a party have been (or shall be as of the
Closing Date) duly authorized by all necessary action of the board of directors
of the Sellers, are duly executed and delivered by authorized individuals or
officers, as applicable, are valid and binding agreements on the part of Sellers
and are enforceable against Sellers in accordance with their respective terms.
     5.4 Restrictive Covenants. Except for the Franchise Agreements and the
credit agreement with Wells Fargo Bank, N.A., no Seller is a party to, nor are
the Purchased Assets bound or affected by, any agreement or document containing
any covenant limiting any Seller’s freedom to compete in any line of business or
which materially or adversely affects the business practices, operations or
conditions of the Business or the continued operation of the Business after the
Closing Date on substantially the same basis and on substantially the same terms
and conditions as the Business is presently carried on.

10



--------------------------------------------------------------------------------



 



     5.5 Actions, Suits and Proceedings. Other than the Bankruptcy Cases and all
claims asserted therein, or as otherwise set forth on Schedule 5.5, there are no
actions, suits or proceedings pending or threatened against Sellers or any of
the Purchased Assets in any court or before any federal, state, municipal or
other governmental agency or before any other private or public tribunal or
quasi-tribunal which, (a) if decided adversely to Sellers, would have a
materially adverse effect upon the Business or Assets, (b) seek to restrain or
prohibit the Contemplated Transactions or obtain any damages in connection
therewith, or (c) in any way call into question the validity of this Agreement
or the other Transaction Documents to be executed and delivered by Sellers.
Except as set forth on Schedule 5.5, no Seller is in default with respect to any
order of any court or governmental agency entered against it in respect of the
Business or the Purchased Assets.
     5.6 No Material Violations. Except as set forth in Schedule 5.6 hereto, no
Seller is in violation of any applicable Law, rule or regulation relating to the
Business that would reasonably be expected to have a material adverse effect on
the Business, and, to the knowledge of Sellers, there are no requests, claims,
notices, investigations, demands, administrative proceedings, hearings or other
governmental claims against any Seller alleging the existence of any such
violation. Sellers have maintained all governmental licenses and permits
necessary to operate the Business and is in material compliance with all such
licenses and permits.
     5.7 Title; Encumbrances. Except as set forth in Schedule 5.7, Sellers have
good and marketable title to all property included in the Purchased Assets.
Subject to the Sale Order, immediately after the Closing Date, Purchaser will
own all of the rights, title and interest in and to the Purchased Assets, free
and clear of all Taxes and Encumbrances.
     5.8 Inventory Level. Sellers shall maintain an inventory level sufficient
to run the Business in the ordinary course.
     5.9 Assigned Contracts. Except as set forth on Schedule 5.9 hereto, Sellers
and, to the knowledge of Sellers, each other party thereto, has performed all
obligations required to be performed under the Assigned Contracts to date, and
are not in default under any Assigned Contract. The Assigned Contracts are each
in full force and effect and are assignable to Purchaser without the consent of
third parties (other than the Bankruptcy Court), and Sellers have not waived or
assigned to any other person any of its rights thereunder. True, correct and
complete copies of all Assigned Contracts, including all amendments or
supplements thereto, have been delivered to Purchaser. All amounts due up
through and including the Effective Date under each of the Assigned Contracts
have been paid or will be paid pursuant to the Sale Order, and all amounts due
up through the Closing Date under each of the Assigned Contracts have been
timely paid by Sellers as of the Closing Date or will be paid pursuant to the
Sale Order. No Assigned Contract shall prohibit or limit the ability of
Purchaser to engage in any business activity or compete with any person in
connection with the Business and/or other activities of the Purchaser.
     5.10 Taxes. Except as set forth in Sellers’ schedules filed in the
Bankruptcy Cases, Sellers have paid all Taxes, including federal, state and
local income, profits, franchise, sales, use, property, excise, payroll,
withholding, unemployment and other taxes and assessments (including interest
and penalties) relating to or for Sellers, the Purchased Assets or the Business,
in each case to the extent that such have become due and are not being contested
in good faith. No audits, suits, actions, claims, investigations, inquiries, or
proceedings are pending with respect to any tax liabilities of Sellers. All
applicable sales and use Taxes shall be paid out of the proceeds of the sale as
an allowed administrative claim in the Bankruptcy Cases, pursuant to Sections
503(b) and 507(a)(2) of the Bankruptcy Code.
     5.11 Labor and Employment Agreements. Sellers represent and warrant that no
Seller is a party to any collectively bargained agreements with any union,
collective bargaining agent or other entity

11



--------------------------------------------------------------------------------



 



regarding Sellers’ Employment Obligations and/or Sellers’ employees.
Additionally, no Seller is a party to any other material written or oral
agreement with any person that would provide one or more of Sellers’ employees
with rights to employment, severance pay, profit sharing, deferred compensation,
bonuses, stock options, stock-purchase rights, pensions, retainers, consulting
rights or payments, retirement plans, health care rights (including without
limitation, dental care), vacation benefits, sick leave benefits, incentive pay,
holiday leave, salary continuation for any reason, and/or other rights or
benefits of employment. Further, Sellers represent and warrant that no Seller is
a party to any other plan, agreement, arrangement or commitment to provide
benefits of any type to any of Sellers’ employees or independent contractors.
Specifically, but without limiting the breadth of the foregoing representations
and warranties, Sellers represent and warrant that:
     (a) Except as set forth in Sellers’ schedules filed in their Bankruptcy
Cases, Sellers have complied in all material respects with all applicable Laws,
rules and regulations relating to the employment of their employees, the
Sellers’ Employment Obligations and the termination of any of Sellers’
employees, including but not limited to those relating to wages, hours, and the
payment and withholding of taxes and other sums as required by appropriate
governmental authorities;
     (b) No trade union, council of trade unions, affiliated bargaining agency,
employee bargaining agency or labor organization has bargaining rights, or has
claimed to have bargaining rights, on behalf of any of Sellers’ present or
former employees;
     (c) Seller is not aware of any person who has asserted any charge,
complaint, claims or demands against any Seller related to that person’s present
or former employment with such Seller, including without limitation any claims
for discrimination, harassment, retaliation, breach of any contract, breach of
any duty of good faith and fair dealing, breach of any duty allegedly owed by
such Seller, invasion of privacy, interference with contract or with prospective
business advantage, or any other state, local or federal common Law claim or
cause of action; and
     (d) No Seller is aware of any present or former employee who is or has
within the past three years violated any covenant not to compete with any
Seller, any agreement to maintain the confidentiality of Sellers’ Business
information, and/or any violation of any duty owed by the present or former
employee to any Seller.
     5.12 Pension and Welfare Plans.
     (a) Sellers represent and warrant that there are no employee-benefit plans,
as defined in Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), including without limitation each group insurance
and self-insured health plan, severance-pay plan, non-qualified
deferred-compensation plan and retirement plan intended to be qualified under
Code Section 401(a), and that is maintained or contributed to by Sellers for
their employees engaged in the operation of the Business, former employees of
the Business and/or dependents and beneficiaries of such employees and/or former
employees (collectively, the “ERISA Plans”); and each trust fund maintained by
the Sellers or any subsidiary in connection with any such ERISA Plan; and
     (b) Except as described in Schedule 5.12, no Seller maintains any group
life insurance or health-benefit coverage for former employees or directors of
Sellers, other than group life insurance or health-benefit coverage mandated by
applicable Law. Sellers have timely complied with all of its “COBRA” obligations
under ERISA Section 602, Code Section 4980B and applicable state insurance Laws.

12



--------------------------------------------------------------------------------



 



     5.13 Environmental Matters. To the best of Sellers’ knowledge, Sellers are,
and at all times have been, in full compliance with, and have not been in
violation of or liable under, any Environmental Law (as defined below) such that
non-compliance or violation would reasonably be expected to have a materially
adverse effect on the Business or the Purchased Assets. Sellers have no basis to
expect, nor has any Seller received, any actual or threatened order, notice or
other communication from any governmental agency, office or body, or any private
citizen, acting in the public interest, or the current or prior owner or
operator of any building in which Sellers conduct the Business, of any actual or
potential violations or failure to comply with any Environmental Law. Sellers
hold all Environmental Permits (as defined below) necessary for operating the
Business and Sellers are in material compliance with all applicable
Environmental Permits. All Hazardous Materials and Solid Waste (as each is
defined below) on or in the Business have been properly removed and disposed of,
and to Sellers’ knowledge no past or present disposal, discharge, spill, or
other release of, or treatment, transportation, or other handling of Hazardous
Materials or Solid Waste on, in, or off-site from the Business will subject
Purchaser, or any subsequent owner, occupant, or operator of the Business, to
corrective or compliance action or any other liability. For purposes of this
Agreement, the term “Environmental Law” shall mean any legal requirement that
requires or relates to: (a) advising appropriate authorities, employees and/or
the public of intended or actual releases of pollutants or hazardous substances
or materials, violations of discharge limits or other prohibitions, and the
commencement of activities, such as resource extraction or construction, that
could have a significant impact on the environment; (b) preventing or reducing
to acceptable levels the release or existence of pollutants or hazardous
materials or substances in the environment; (c) reducing the quantities,
preventing the release or minimizing the hazardous characteristics of wastes
that are generated; (d) assuring that products are designed, formulated,
packaged and used so that they do not present unreasonable risks to human health
or the environment when used or disposed of; (e) protecting resources, species
or ecological amenities; (f) reducing to acceptable levels the risks inherent in
the transportation of hazardous substances, pollutants or other potentially
harmful substances; (g) cleaning up pollutants that have been released,
preventing the threat of release, or paying the costs of such clean up or
prevention; or (h) making responsible parties pay private parties or groups of
private parties for damages done to their health or the environment, or
permitting self-appointed representatives of the public interest to recover for
injuries done to public property or assets. “Environmental Permits” shall mean
all permits, licenses, certificates, approvals, authorizations, regulatory plans
or compliance schedules required by applicable Environmental Laws, or issued by
a governmental entity pursuant to applicable Environmental Laws, or entered into
by agreement of the party to be bound, relating to activities that affect the
environment, including without limitation, permits, licenses, certificates,
approvals, authorizations, regulatory plans and compliance schedules for air
emissions, water discharges, pesticide and herbicide or other agricultural
chemical storage, use or application, and Hazardous Material or Solid Waste
generation, use, storage, treatment and disposal. “Hazardous Material” shall
mean all substances and materials designated as hazardous or toxic as of the
date hereof pursuant to any applicable Environmental Law. “Solid Waste” shall
mean any garbage, refuse, sludge from a waste treatment plant, water supply
treatment plan, or air pollution control facility, and other discarded material,
including solid, liquid, semisolid, or contained gaseous material resulting from
industrial, commercial, mining, and agricultural operations, and from community
activities.
     5.14 Insurance Coverage. Sellers have policies of fire, liability, workers
compensation, health and other forms of insurance presently in effect with
respect to the Business and the Purchased Assets. All such policies are valid,
outstanding and enforceable policies and provide insurance coverage for the
properties, assets and operations of Sellers, of the kinds, in the amounts and
against the risks provided for in such policies (which amounts and risks covered
are reasonable for Sellers’ business); and no such policy provides for or is
subject to any currently enforceable retroactive rate or premium adjustment,
loss sharing arranging or other actual or contingent liability arising wholly or
partially out of events arising prior to the date hereof. No notice of
cancellation or termination has been received with respect to any such policy,
and no Seller has knowledge of any act or omission of any Seller which could
result in

13



--------------------------------------------------------------------------------



 



cancellation of any such policy prior to its scheduled expiration date. No
Seller has been refused any insurance with respect to any aspect of the
operations of the Business nor has any such coverage been limited by any
insurance carrier to which it has applied for insurance or with which it has
carried insurance during the last three years. Sellers have duly and timely made
all claims it has been entitled to make under each policy of insurance. Copies
of such policies and any and all information with respect to such policies
requested by Purchaser shall be made available to Purchaser upon Purchaser’s
request. All such policies provide “occurrence” as opposed to “claims made”
coverage, and provide that they will remain in full force and effect through the
Closing Date.
     5.15 Disclosure. The representations and warranties contained in this
Article 5 do not contain any untrue or misleading statement of a material fact
or omit to state any material fact necessary in order to make the statements and
information contained in this Article 5 not misleading.
     5.16 Warranties Exclusive. The Purchaser acknowledges that the
representations and warranties contained in Article 5 are the only
representations and warrants given by Sellers and that all other express and
implied warranties are disclaimed. Without limiting the foregoing and except as
otherwise provided in this Agreement and without waiving any defenses to
liability under any Law, Purchaser acknowledges that the Purchased Assets are
conveyed “AS IS”, “WHERE IS” and “WITH ALL FAULTS” and that all warranties of
merchantability or fitness for a particular purpose are disclaimed. WITHOUT
LIMITING THE FOREGOING, THE PURCHASER ACKNOWLEDGES THAT THE SELLERS HAVE MADE NO
REPRESENTATION OR WARRANTY CONCERNING (A) ANY USE TO WHICH THE PURCHASED ASSETS
MAY BE PUT, (B) ANY FUTURE REVENUES, COSTS, EXPENDITURES, CASH FLOW, RESULTS OF
OPERATIONS, FINANCIAL CONDITION OR PROSPECTS THAT MAY RESULT FROM THE OWNERSHIP,
USE OR SALE OF THE PURCHASED ASSETS OR THE ASSUMPTION OF THE ASSUMED
LIABILITIES, (C) ANY OTHER INFORMATION OR DOCUMENTS MADE AVAILABLE TO THE
PURCHASER (OR RELATED PERSONS), OR (D) EXCEPT AS EXPRESSLY SET FORTH IN ARTICLE
5, THE CONDITION OF THE PURCHASED ASSETS, INCLUDING, WITHOUT LIMITATION,
COMPLIANCE WITH ANY ENVIRONMENTAL LAWS OR OTHER LAWS. “Related Person” means,
with respect to the parties hereto, any officer, director, employee, agent,
shareholder, representative, successor or assign of such party.
Article 6
Representations and Warranties of Purchaser
     Purchaser represents and warrants to Sellers as follows:
     6.1 Organization. Purchaser is a corporation validly existing, and in good
standing under the Laws of the State of Minnesota. Purchaser has the requisite
power and authority to own or lease and to operate and use its properties and to
carry on its business as now conducted.
     6.2 Authority; Validity. Purchaser has the requisite power and authority
necessary to enter into and perform its obligations under this Agreement and the
Transaction Documents to which Purchaser is a party and to consummate the
transactions contemplated hereby and thereby. The execution, delivery and
performance by Purchaser of this Agreement and the Transaction Documents to
which it is a party have been duly and validly authorized by all requisite
action on the part of Purchaser. This Agreement has been duly and validly
executed and delivered by Purchaser and each Transaction Document to which
Purchaser is a party will be duly and validly executed and delivered by
Purchaser. This Agreement constitutes, and upon execution and delivery by
Purchaser, each Transaction Document to which Purchaser is a party will
constitute, the legal, valid, and binding obligations of Purchaser, enforceable
against Purchaser in accordance with their respective terms, except in each case
as such enforceability is

14



--------------------------------------------------------------------------------



 



limited by bankruptcy, insolvency, reorganization, moratorium, or similar Laws
now or hereafter in effect relating to creditors’ rights generally or general
principles of equity.
     6.3 Consents. Purchaser is not required to give any notice to, make any
filing with, or obtain any consent from any Person in connection with the
execution and delivery of this Agreement and the Transaction Documents or the
consummation or performance of any of the transactions contemplated hereby and
thereby.
     6.4 No Conflict. The execution and delivery of this Agreement and the
Transaction Documents by Purchaser and the consummation of the transactions
contemplated hereby and thereby will not breach any of the terms or, or
constitute a default under, or conflict with, or cause any acceleration of any
obligation of Purchaser under (a) the Organizational Documents of Purchaser,
(b) any contract or agreement with respect to which Purchaser is a party or
otherwise bound, (c) any Order applicable to Purchaser, or (d) any Law.
     6.5 Availability of Funds. Purchaser has sufficient cash in immediately
available funds to satisfy all of its obligations hereunder so as to permit
Purchaser to consummate the Contemplated Transactions contemplated by this
Agreement and the Transaction Documents.
     6.6 Litigation. There are no proceedings pending or, to the knowledge of
Purchaser, threatened that would affect Purchaser’s ability to perform its
obligations under this Agreement or any Transaction Documents or to consummate
the transactions contemplated hereby or thereby.
     6.7 Brokers or Finders. Neither Purchaser nor any Person acting on behalf
of Purchaser has paid or become obligated to pay any free or commission to any
broker, finder, investment banker, agent or intermediary for or on account of
the transactions contemplated by this Agreement for which Sellers are or will
become liable.
     6.8 Assigned Contracts. Purchaser is and will be capable of satisfying the
conditions contained in Section 365(f)(2)(B) of the Bankruptcy Code with respect
to the Assigned Contracts and shall, consistent with Section 9.2, cooperate with
Sellers to provide proof of such capability as is necessary to satisfy
counterparties to such Assigned Contracts or to satisfy the Bankruptcy Court.
Article 7
Actions Prior to the Closing Date
     7.1 Operations Prior to the Closing Date. From and after the Effective Date
through the Closing, except as expressly contemplated by this Agreement or with
the prior written consent of Purchaser (which consent shall not be unreasonably
withheld or delayed), or as otherwise required by Law:
     (a) Sellers shall, subject to Sellers’ obligations and duties as debtors in
possession and except as may be necessary or required in connection with the
Bankruptcy Cases:
     (i) use reasonable efforts to carry on the Business in the ordinary course
(provided that nothing herein shall prohibit Sellers from closing any Restaurant
that has been designated an Excluded Restaurant pursuant to this Agreement);
     (ii) use reasonable efforts to retain employees necessary to conduct the
Business as it is currently being conducted; provided, however, notices required
under applicable federal and state law may be given to employees;

15



--------------------------------------------------------------------------------



 



     (iii) use reasonable efforts to comply in all material respects with all
Laws with respect to the conduct of the Business; and
     (iv) use reasonable efforts to comply in all material respects with
contractual obligations under the Assigned Contracts (excluding only the
monetary obligations under the Franchise Agreements which, except for any
Franchise Agreement for an Excluded Restaurant, shall be paid or escrowed from
the sale proceeds as the Cure Amount for such Franchise Agreement being assumed
and assigned at Closing in accordance with the terms hereof).
     (b) Sellers shall not:
     (i) other than sales in the ordinary course of business and other than the
incurrence of Encumbrances permitted to any debtor-in-possession financing of
Sellers or Order of the Bankruptcy Court authorizing Sellers’ use of cash
collateral, sell, lease, transfer or otherwise dispose of, or mortgage or
pledge, or voluntarily impose or suffer to be imposed, any Encumbrance on any of
the Purchased Assets;
     (ii) amend any of the Assigned Contracts other than non-material amendments
made in the ordinary course or amendments accepted by Purchaser in writing; or
     (iii) enter into any agreement or commit to any action prohibited by this
Section 7.1.
     7.2 Reasonable Efforts.
     (a) Each of Sellers and Purchaser shall use their respective commercially
reasonable efforts to take, or cause to be taken, all actions and do, or cause
to be done, and to assist and cooperate with the other in the doing all things
necessary, proper, or advisable to consummate, in the most expeditious manner
practicable, the Contemplated Transactions, including, without limitation, using
commercially reasonable efforts to: (i) cause the conditions precedent set forth
in Article 9 to be satisfied; and (ii) obtain Bankruptcy Court approval of the
Sale Procedures Order and the Sale Order.
     (b) Subject to any restrictions under applicable Laws, Sellers and
Purchaser (i) shall promptly inform each other of any communication from any
Governmental Authority concerning this Agreement, the transactions contemplated
hereby, and any filing, notification, or request for approval and (ii) shall
permit the other to review in advance any proposed written or material oral
communication or information submitted to any such Governmental Authority in
response thereto.
     7.3 Sale Procedures Order. Upon the commencement of their Bankruptcy Cases,
Sellers shall promptly file a motion pursuant to Bankruptcy Code Sections 105
and 363 and other applicable Law seeking entry and approval of an order
approving Purchaser as the stalking horse bidder for the purchase of the
Purchased Assets from Sellers and Sellers assumption and assignment to Purchaser
of the Assigned Contracts pursuant this Agreement and setting forth the
procedures for the submission of competing bids and the Auction (the “Sale
Procedures Order”). The Sale Procedures Order, which shall be in a form and of a
substance agreeable to Sellers and Purchaser in their reasonable respective
discretion, will provide, among other things (i) all competing bids at the
Auction shall include additional consideration of not less than the sum of (A)
$50,000 plus (B) (y) in the case of competing bids that do not contemplate

16



--------------------------------------------------------------------------------



 



acquiring the Franchise Agreements for all Restaurants that are not Excluded
Restaurants, $250,000, or (z) in the case of competing bids that do contemplate
acquiring the Franchise Agreements for all Restaurants that are not Excluded
Restaurants, $150,000, and any successive overbids shall be made in increments
of not less than $50,000 in excess of the last submitted, highest qualified bid
for the Purchased Assets; (ii) deadlines for the submission of competing bids,
the selection of qualified bids and procedures for the Auction; (iii) that
proposals for competing bids must be in writing and submitted using this
Agreement as a form exclusive of provisions dealing with the Break-Up Fee (a
“Competing Agreement”); (iv) that a Competing Agreement must contain
substantially all the material terms and conditions contained in this Agreement,
and must be marked to show changes from this Agreement; (v) that Purchaser may
participate in any competitive bidding as it so elects, but without any
obligation to do so and any subsequent bids by Purchaser in any competitive
bidding shall not include any credit for the amount of the Break-Up Fee;
(vi) for any Person submitting a competing bid to provide an earnest money
deposit in an amount equal to 10% of the competing bid; and (vii) for Sellers’
obligation to pay the Break-Up Fee to Purchaser as provided in this Agreement,
the same to be paid out of the proceeds of such sale as an allowed
administrative claim in the Bankruptcy Cases, pursuant to Sections 503(b) and
507(a)(2) of the Bankruptcy Code.
     7.4 Bankruptcy Court Approval. Sellers and Purchaser acknowledge that this
Agreement and the consummation of the transactions contemplated hereby are
subject to Bankruptcy Court approval. Sellers and Purchaser acknowledge that
(i) each must comply with the Sale Procedures Order, and (ii) Purchaser must
provide adequate assurance of future performance within the meaning of
Section 365(f)(2)(B) of the Bankruptcy Code with respect to the Assigned
Contracts. With respect to each Assigned Contract, Purchaser shall provide
adequate assurance as required under the Bankruptcy Code of the future
performance by Purchaser of each Assigned Contract. Purchaser agrees that it
will promptly take all actions reasonably required to assist in obtaining a
Bankruptcy Court finding that there has been an adequate demonstration of
adequate assurance of future performance under the Assigned Contracts, such as
furnishing timely requested and factually accurate affidavits, non-confidential
financial information, and other documents or information for filing with the
Bankruptcy Court.
     7.5 Sale Order. Sellers will use their commercially reasonable efforts to
consummate the transactions contemplated hereby by seeking, with one or more
appropriate motion or motions and the entry of appropriate Orders of the
Bankruptcy Court (all such motions and Orders being in form and substance
reasonably satisfactory to Purchaser), such Orders, among other things approving
this Agreement and the purchase of the Purchased Assets by Purchaser, free and
clear of all Taxes and Encumbrances, and the assumption of the Assumed
Liabilities pursuant to Section 363(b), (f), (l), and (m) and Section 365 of the
Bankruptcy Code (the “Sale Order”). The Sale Order will be in a form and of a
substance agreeable to Sellers and Purchaser in their reasonable respective
discretion.
     7.6 Break-Up Fee. Sellers agree to pay Purchaser the Break-Up Fee only
(a) if and when the Bankruptcy Court enters the Sale Procedures Order, (b) if
Purchaser has bid at the Auction with a bid amount equal to, or in excess of,
the Purchase Consideration, and (c) Purchaser is not the approved purchaser of
the Purchased Assets as a result of being outbid at the Auction.
     7.7 Notice of Developments. Sellers shall give prompt written notice to
Purchaser upon obtaining knowledge (i) of any development constituting a
material adverse effect on the Business, (ii) that any representation or
warranty made by Sellers herein was untrue or inaccurate as of the date hereof,
(iii) of any matter or event first arising or occurring after the date hereof
that must be disclosed or described in the schedules to this Agreement in order
for the representations and warranties made by Sellers to be true and correct,
(iv) of any development materially and adversely affecting the ability of any
Seller to consummate the transactions contemplated by this Agreement, and (v) of
any written notice or

17



--------------------------------------------------------------------------------



 



other written communication from any Governmental Authority (other than the
Bankruptcy Court) in connection with the transactions contemplated by this
Agreement.
     7.8 Communications with Suppliers. As soon as reasonably practicable after
the date of the Auction or the date that a motion is filed for a Sale Order,
Sellers will use their reasonable efforts to arrange for discussions between
representatives of Purchaser and material vendors of the Business including, but
not limited to, the material vendors listed on Schedule 7.8.
Article 8
Additional Covenants and Agreements
     8.1 Confidential Information. The parties, including each of the Sellers
(whether or nor such Seller is a signatory thereto), hereby agrees to be bound
by the terms of that certain Confidentiality Agreement between Purchaser and NC
BBQ dated as of November 20, 2009, which shall remain in full force in effect
and is incorporated herein by reference. Notwithstanding the preceding sentence,
following the Effective Date of this Agreement, Purchaser and Sellers shall be
permitted to issue any press release or report required by applicable law or,
with respect to Purchaser, required or permitted by the rules of the stock
exchange on which Purchaser’s securities are listed for trading, and to provide
any notice required under applicable bankruptcy laws.
     8.2 Financial Statements. Within 15 days following the Effective Date,
Sellers shall deliver to Purchaser copies of all unaudited profit and loss
statements, and all financial records and data requested by Purchaser which are
in Sellers’ possession that support such profit and loss statements, for each of
the monthly fiscal accounting periods from January 1, 2008 through November 30,
2009. Within 30 days following the end of each calendar month prior to the
Closing, Sellers shall deliver to Purchaser copies of all unaudited profit and
loss statements for such month, and all financial records and data requested by
Purchaser which are in Sellers’ possession that support such profit and loss
statements. Collectively, the unaudited profit and loss statements and
supporting financial records required to be delivered pursuant to this Section
are referred to herein as the “Financial Statements”. Purchaser acknowledges
that Sellers make no representations or warranties with regard to the accuracy
or completeness of the Financial Statements.
     8.3 Real Estate Lease Amendments. From and after the Effective Date,
Sellers shall cooperate with Purchaser and use their respective commercially
reasonable efforts to negotiate and amend, on terms acceptable to Purchaser in
its sole discretion, each of the Real Estate Leases for the Restaurants located
at (i) 1707 S. Willow Street, Manchester, New Hampshire, (ii) 53 Lafayette
Avenue, Metuchen, New Jersey, and (iii) 315 Route 206, Hillsborough, New Jersey
(each such amendment, in a form reasonably acceptable to Purchaser in its sole
discretion, is referred to herein as a “Lease Amendment”).
     8.4 Labor and Employment Matters. Except as otherwise specifically provided
in this Agreement, Purchaser is not assuming, and shall not assume, any
obligations that have or will accrue to Sellers arising out of Sellers’
employment or retention of any person at any time (regardless of whether the
person was classified as an employee or independent contractor), including
without limitation any wage or salary payment obligations, any obligations
arising under any past or present pension plan, profit-sharing plan,
deferred-compensation plan, severance plan, employee welfare plan, sick leave
plan or policy, vacation plan or policy (or any existing obligation to pay or
provide any vacation benefits, wage or other employee-benefit plan or policy,
and/or any obligations arising our of any other formal or informal procedure,
policy or practice of Sellers (“Seller Employment Obligations”) regardless of
whether the Seller Employment Obligations are disclosed by Sellers or otherwise
mentioned in this Agreement. Sellers covenant that they will pay or otherwise
satisfy, at or prior to the Closing, all accrued and unpaid (or unsatisfied)
Seller Employment Obligations. Sellers will further comply with all state,

18



--------------------------------------------------------------------------------



 



federal or local employee notification Laws or rules, including without
limitation the federal Worker Adjustment and Retraining Notification Act (WARN).
Sellers will terminate the employment of all of Sellers’ employees relating to
the Business, effective as of 11:59 E.D.T. on the date immediately preceding the
Closing Date. Purchaser may, in its sole and absolute discretion, offer
employment to any of Sellers’ employees or independent contractors immediately
at or prior to the Closing, pursuant to terms determined solely by Purchaser.
Upon reasonable prior notice, Sellers will permit Purchaser to have contact with
Sellers’ employees and/or independent contractors. To the extent permitted by
Law, Sellers also agree to provide Purchaser with information in Sellers’ files
and records (as Purchaser may reasonably request) regarding Sellers’ employees
and/or independent contractors. To the extent Purchaser retains and employs any
of Sellers’ managerial employees, Purchaser shall honor the accrued vacation
benefits for such employees accruing from January 1, 2010 through the Closing
Date.
     8.5 Taxes.
     (a) Any sales Tax, use Tax, or similar Tax attributable to the sale or
transfer of the Purchased Assets and not exempted under applicable Law
(“Transfer Taxes”) shall be borne by Sellers. Sellers and Purchasers shall use
commercially reasonable efforts and cooperate to exempt the sale and transfer of
the Purchased Assets from any Transfer Taxes.
     (b) Subject to Section 9.4(a) hereof, Purchaser shall be liable for the
payment of any and all personal property Taxes with respect to the Purchased
Assets for any Tax period during which the Closing Date falls and shall be
entitled to a credit against the Cash Consideration for the portion of such
Taxes accruing prior to the Closing Date, which shall be pro rated using the
amount of the property Tax assessment for such Purchased Asset for such Tax
period, if available, or if otherwise based on the property Taxes paid with
respect to such Purchased Asset during the preceding Tax year. With respect to
any Taxes that are delinquent as of the Closing Date, the amount of which is
known and not subject to dispute, Purchaser shall pay the delinquent amount of
such Taxes directly to the applicable Governmental Authority at the Closing.
     (c) Purchaser and Sellers agree to furnish or cause to be furnished to each
other, upon request, as promptly as practicable, such information and assistance
relating to the Business and the Purchased Assets as is reasonably necessary for
the filing of all tax returns, the making of any election relating to Taxes, the
preparation for any audit by an taxing authority, the prosecution or defense of
any claims, suit or proceeding relating to any Tax.
     8.6 Casualty. If, prior to the Closing, all or any material portion of the
Purchased Assets is destroyed by fire or other casualty, Purchaser may elect to:
     (a) terminate this Agreement, whereupon no party shall have any further
obligation to any other hereunder; or
     (b) purchase the Purchased Assets notwithstanding any such destruction and
reduce the consideration payable by Purchaser hereunder in an amount equal to
all costs necessary to restore the Purchased Assets to their original condition
prior to the casualty.
     Sellers shall be entitled to retain all insurance proceeds, awards, and
other amounts paid or payable to Sellers by any insurance company, Governmental
Authority, or other Person by reason of the destruction of the Purchased Assets.
     8.7 Sellers’ Payroll Obligations. As of the Closing Date, Sellers shall
have paid all payroll obligations owing to all employees of the Restaurants
(except for the Excluded Restaurants) up to and

19



--------------------------------------------------------------------------------



 



including the Closing Date. To the extent any such payroll obligations remain
unpaid as of the Closing Date, Sellers agree to pay such obligations from the
proceeds of the sale as an allowed administrative claim in the Bankruptcy Cases,
pursuant to Sections 503(b) and 507(a)(2) of the Bankruptcy Code.
     8.8 Gift Cards. Purchaser agrees that it will not assert any claim against
any of the Sellers in their Bankruptcy Cases in connection with or arising out
of gift cards issued by Sellers and redeemed by any Person after the Closing
Date.
Article 9
Conditions to Closing
     Purchaser’s obligations to consummate the Contemplated Transactions are
subject to the satisfaction of each of the following conditions prior to or at
the Closing, unless specifically waived in writing by Purchaser in advance:
     9.1 Representations and Covenants. The representations and warranties of
Sellers contained in this Agreement shall be true and correct in all material
respects as of the date of this Agreement, and as of the Closing Date as though
the Closing Date had been substituted for the date of this Agreement throughout
such representations and warranties (except that any representation or warranty
made as of a specified date other than the date hereof need only be true as of
such date), and Sellers shall have delivered to Purchaser a certificate of an
officer of each Seller, as contemplated by Section 4.2(c), to such effect.
Sellers shall have duly performed and complied with all covenants and agreements
and satisfied all conditions required by this Agreement to be performed,
complied with or satisfied by Sellers prior to or at the Closing.
     9.2 Approval of the Bankruptcy Court. Sellers shall have obtained entry of
the Sale Order which shall constitute a Final Order.
     9.3 Third Party Consents and Approvals. Sellers shall have obtained all
third-party consents necessary to consummate the Contemplated Transactions.
Purchaser shall have obtained, either from Sellers or directly from the issuing
authority, liquor licenses for each of the Restaurants (other than any Excluded
Restaurants) necessary for the operation of the Business as intended by
Purchaser.
     9.4 Operation of Business. Sellers shall have, through the Closing Date,
operated the Business in the ordinary course of business in conformity with its
past practices and in compliance with the terms and conditions of the Franchise
Agreements; and
     9.5 Lease Amendments. With respect to the Excluded Restaurants, Sellers
shall have delivered to Purchaser a Lease Amendment; and
     9.6 Financial Statements. Sellers shall have delivered the Financial
Statements to Purchaser.
     Notwithstanding the foregoing, in the event that the condition set forth in
Section 9.5 is not satisfied with respect to any Restaurant, Purchaser shall be
entitled to exclude the assets of Sellers (including without limitation assets
of the nature identified in Section 2.1) that are used exclusively in the
operation of such Restaurant from the Purchased Assets (the Restaurant in which
such excluded assets are used is referred to herein as an “Excluded Restaurant”)
and the amount of the Purchase Consideration shall be adjusted as set forth in
Section 3.3.
Article 10
General Provisions

20



--------------------------------------------------------------------------------



 



     10.1 Assignment. Purchaser may assign any or all of its rights under this
Agreement to any affiliate of Purchaser upon written notice to Sellers of such
assignment. Other than an assignment by Purchaser to an affiliate, neither
Purchaser nor any Seller may assign any of their respective rights under this
Agreement without the prior written consent of the other party. The terms and
provisions of this Agreement shall be binding upon and shall inure to the
benefit of the parties hereto, their successors and permitted assigns, and no
person, firm or corporation other than the parties, their successors and
assigns, shall acquire or have any rights under or by virtue of this Agreement.
     10.2 Further Assurances. Notwithstanding any provision herein to the
contrary, without further consideration, Sellers, as authorized by the
Bankruptcy Court, shall execute and deliver to Purchaser such further
instruments of sale, transfer, conveyance, assignment and confirmation, as shall
be helpful, necessary, and/or appropriate to effectuate the terms of this
Agreement, including the transfer of the Purchased Assets, regardless of whether
or not such documents are prepared as of the Closing Date.
     10.3 Non-Survival. No representation or warranty contained herein or in the
Transaction Documents shall survive the execution and delivery of this Agreement
and the consummation of the Contemplated Transactions.
     10.4 Entire Agreement. This Agreement, the exhibits and schedules attached
hereto and the agreements and instruments referred to hereby, constitute the
entire agreement and understanding among Sellers and Purchaser with respect to
the sale and purchase of the Purchased Assets and the other Contemplated
Transactions. The parties hereby agree that all prior representations,
understandings and agreements between the parties with respect to the sale and
purchase of the Purchased Assets, and the other Contemplated Transactions, are
superseded by the terms of this Agreement.
     10.5 Choice of Law; Venue. This Agreement shall be construed and
interpreted in accordance with the Laws of the State of New York, without regard
to its conflicts-of-law provisions, as though all acts and omissions related to
this Agreement occurred in the State of New York. All disputes related to or
arising under this Agreement including, but not limited to, any disputes
relating to claims arising under section 365 of the Bankruptcy Code, shall be
subject to the exclusive jurisdiction of the Bankruptcy Court. Each party hereby
(i) waives any objection which it might have now or hereafter to the foregoing
venue of any such litigation, action or proceeding, (ii) irrevocably submits to
the exclusive jurisdiction of any such court set forth above in any such
litigation, action or proceeding, and (iii) waives any claim or defense of
inconvenient forum. Each party hereby consents to service of process by
registered mail, return receipt requested, at such party’s address set forth in
this Agreement (as modified by written notice of a party from time to time) and
hereby expressly waives the benefit of any contrary provision of Law.
     10.6 Injunctive Relief. The parties hereto acknowledge and agree that the
other parties would be damaged irreparably in the event any of the provisions of
this Agreement are not performed substantially in accordance with their specific
terms. Accordingly, each of the parties agrees that the other parties shall be
entitled to injunctive relief to prevent breaches of this Agreement and to
enforce specifically the substantial performance of this Agreement.
     10.7 No Consequential Damages. Except as prohibited by Law, Purchaser
waives any right it may have to claim or recover any special, exemplary,
punitive or consequential (including business interruption) damages, or any
damages other than, or in addition to, actual damages.
     10.8 Waiver. At any time prior to Closing, Purchaser and Sellers may
(a) extend the time for the performance of any of the obligations or other acts
of the other party hereto, (b) waive any inaccuracies in the representations and
warranties of the other party contained herein or in any document

21



--------------------------------------------------------------------------------



 



delivered pursuant hereto, and (c) waive compliance with any of the obligations
of the other party or any conditions to its own obligations contained herein to
the extent permitted by Law. Any agreement on the part of Purchaser, on the one
hand, and Sellers, on the other hand, to any such extension or any waiver shall
be valid only if set forth in an instrument in writing signed on behalf of the
party against which it is to be enforced. The failure of a party to exercise any
right or remedy shall not be deemed or constitute a waiver of such right or
remedy in the future. No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other similar or dissimilar
provision hereof, nor shall any such waiver constitute a continuing waiver
unless otherwise expressly provided.
     10.9 Severability. The provisions of this Agreement shall, where possible,
be interpreted so as to sustain their legality and enforceability, and for that
purpose the provisions of this Agreement shall be read as if they cover only the
specific situation to which they are being applied. The invalidity or
unenforceability of any provision of this Agreement in a specific situation
shall not affect the validity or enforceability of that provision in other
situations or of other provisions of this Agreement.
     10.10 Expenses. Except as otherwise expressly provided in this Agreement,
each Seller and Purchaser shall each pay their own respective costs and expenses
in connection with this Agreement and the Contemplated Transactions, including
without limitation any finder’s fees, brokerage, legal, tax, and advisory fees
and expenses, or other commission arising by reason of any services rendered or
alleged to have been rendered to such party in connection with this Agreement or
the Contemplated Transactions.
     10.11 Counterparts. This Agreement may be executed in counterparts, each of
which shall be considered an original, and signatures for this Agreement may be
delivered by facsimile or other means of electronic transmission, and any such
signature shall be considered valid and binding to the same extent as delivered
original signatures.
     10.12 Notices. All notices given pursuant to this Agreement shall be
delivered in writing by overnight courier or sent by United States registered
mail, postage prepaid, addressed as set forth below:

     
If to Purchaser:
  Famous Dave’s of America, Inc.
 
  Attn: Chief Financial Officer
 
  12701 Whitewater Drive, Suite 200
 
  Minnetonka, MN 55343
 
   
with a copy to:
  Maslon Edelman Borman & Brand, LLP
 
  c/o William M. Mower, Esq.
 
  90 South Seventh Street, Suite 3300
 
  Minneapolis, MN 55402
 
   
If to Sellers:
  North Country BBQ Ventures, LLC
 
  c/o David Reilly
 
  571 Central Avenue
 
  New Providence, NJ 07974
 
   
with a Copy to:
  Crowell & Moring LLP
 
  c/o Mark S. Lichtenstein, Esq.
 
  590 Madison Avenue, 20th Floor
 
  New York, NY 10022

All notices shall be deemed to have been duly given (a) if and when delivered in
person, (b) four (4) days after being mailed by United States registered mail,
postage prepaid, or (c) one (1) Business Day after

22



--------------------------------------------------------------------------------



 



deposit with an overnight courier and sent prepaid for next Business Day
delivery, in each case to each other party hereto at the addresses set forth
above (or to such other addresses as any such party may designate in writing in
accordance with this Section 10.12).
     10.13 Schedules. Sellers and Purchaser acknowledge and agree that the
schedules attached hereto (the “Schedules”) shall not be complete as of the date
hereof. Sellers and Purchaser hereby agree to provide complete and final
Schedules to each other, in a form reasonably acceptable to each, at least four
(4) days prior to receipt by Purchaser and Sellers of an Order of the Bankruptcy
Court satisfying the terms of Section 7.5 hereof. The parties further agree
that, subject to Section 4.4 hereof, (a) Purchaser may, at its option, terminate
this Agreement in the event Sellers fail to timely provide acceptable Schedules
to Purchaser in accordance with the terms of this Section 10.13, and (b) Sellers
may, at their option, terminate this Agreement in the event Purchaser fails to
timely provide acceptable Schedules to Seller in accordance with the terms of
this Section 10.13.
Signature Page Follows

23



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties have caused this Asset Purchase Agreement
to be executed and delivered by their duly authorized officers as of the date
first above written.

            SELLERS:

North Country BBQ Ventures, Inc.,
a Delaware corporation
      By:   /s/ David A. Reilly         David A. Reilly         Its Chief
Financial Officer        North Country BBQ Ventures (Smithtown), LLC
a Delaware limited liability company
By North Country BBQ Ventures, Inc.,
its Managing Member
      By:   /s/ David A. Reilly         David A. Reilly         Its Chief
Financial Officer         North Country BBQ Ventures (Westbury), LLC
a Delaware limited liability company
By North Country BBQ Ventures, Inc.,
its Managing Member 

    By:   /s/ David A. Reilly         David A. Reilly         Its Chief
Financial Officer        North Country BBQ Ventures (Mountainside), LLC
a Delaware limited liability company
By North Country BBQ Ventures, Inc.,
its Managing Member
      By:   /s/ David A. Reilly         David A. Reilly         Its Chief
Financial Officer     

[Signature Page — Asset Purchase Agreement dated December 17, 2009]

24



--------------------------------------------------------------------------------



 



            North Country BBQ Ventures (Brick), LLC
a Delaware limited liability company
By North Country BBQ Ventures, Inc.,
its Managing Member
      By:   /s/ David A. Reilly         David A. Reilly         Its Chief
Financial Officer        North Country B.B.Q. Ventures (Hamilton), LLC
a Delaware limited liability company
By North Country BBQ Ventures, Inc.,
its Managing Member
      By:   /s/ David A. Reilly         David A. Reilly         Its Chief
Financial Officer        North Country BBQ Ventures (New Brunswick), LLC
a Delaware limited liability company
By North Country BBQ Ventures, Inc.,
its Managing Member
      By:   /s/ David A. Reilly         David A. Reilly         Its Chief
Financial Officer        North Country BBQ Ventures (Manchester), LLC
a Delaware limited liability company
By North Country BBQ Ventures, Inc.,
its Managing Member
      By:   /s/ David A. Reilly         David A. Reilly         Its Chief
Financial Officer     

[Signature Page — Asset Purchase Agreement dated December 17, 2009]

25



--------------------------------------------------------------------------------



 



            North Country BBQ Ventures (Woodbridge), LLC
a Delaware limited liability company
By North Country BBQ Ventures, Inc.,
its Managing Member
      By:   /s/ David A. Reilly         David A. Reilly         Its Chief
Financial Officer        North Country BBQ Ventures (Hillsborough), LLC
a Delaware limited liability company
By North Country BBQ Ventures, Inc.,
its Managing Member
      By:   /s/ David A. Reilly         David A. Reilly         Its Chief
Financial Officer        PURCHASER:

FAMOUS DAVE’S OF AMERICA, INC.
a Minnesota corporation
      By:   /s/ Diana G. Purcel         Diana G. Purcel         Its Chief
Financial Officer     

[Signature Page — Asset Purchase Agreement dated December 17, 2009]

26